UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 TOXIN FREE USA,

                Plaintiff,

        v.                                                  No. 20-cv-1013 (DLF)

 THE J.M. SMUCKER COMPANY, et al.,

                Defendants.


                                             ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is

       ORDERED that the plaintiff’s Motion to Remand, Dkt. 14, is GRANTED. This action

is remanded to the Superior Court of the District of Columbia, and the Clerk of Court shall

transmit this action accordingly. See 28 U.S.C. § 1447(c). It is further

       ORDERED that the plaintiff’s request for costs and expenses under 28 U.S.C. § 1447(c)

is DENIED. It is further

       ORDERED that the defendants’ Conditional Motion for Fees and Costs in the Event of a

Remand, Dkt. 16, is DENIED.

       The Clerk of Court is directed to close this case.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
November 30, 2020                                             United States District Judge